BUTTS, Justice,
dissenting.
I respectfully dissent. When a defendant has entered a guilty or nolo contendere plea before a jury, and evidence introduced makes evident the innocence of the accused or reasonably and fairly raises an issue as to such fact and such evidence is not withdrawn, the trial court is required, sua sponte, to withdraw the accused’s guilty or nolo contendere plea and enter a not guilty plea for the accused. Lincoln v. State, 560 S.W.2d 657, 658 (Tex.Crim.App.1978); Varela v. State, 553 S.W.2d 111, 112 (Tex. Crim.App.1977).
The purpose behind the rule is to ascertain that guilty pleas are voluntarily and knowingly given. Griffin v. State, 703 S.W.2d 193, 197 (Tex.Crim.App.1986). This Court will review the trial court’s action by examining the “totality of the circumstances” in each case. Woodberry v. State, 547 S.W.2d 629, 631 (Tex.Crim.App.1977).
In the present cases appellant’s gun was identified as the one used in all three robberies. Appellant testified it was not used in the first robbery; however, he gave a written confession which was introduced in which he admitted his gun was used in the first robbery (the hotel). Appellant, Pat McKinney (pronounced at trial as either unstable or retarded), and two others allegedly committed three aggravated robberies within a period of two months. After the last occasion they were apprehended, and appellant, a college graduate who had worked as a security guard, entered his plea of guilty at a trial which combined for punishment purposes the three cases. He judicially confessed to all three aggravated *64robberies. The pattern of all three was the same: at approximately 12:40 a.m. three men would enter the business (hotel, 7-11 store, Circle K store) and McKinney would display the gun and ask for money. There was evidence the men entered together and left together at the two stores, while at the hotel appellant, as the security guard, was already on the premises.
During the defense testimony, appellant said that he plead guilty to the hotel robbery because he felt he had not done his duty as a security guard. The State objected:
If he is withdrawing his plea at this moment ... then they should do it, but he has been admonished of the consequences. He knows full well his guilty plea was entered. He signed all the stipulations after reading all of that ... [We want the testimony stricken] and him admonished of the consequences of what he’s now doing.
DEFENSE COUNSEL: I think his testimony was he wasn’t withdrawing his plea of guilty, Your Honor. He was explaining ... (Emphasis added)
In the robbery of the 7-11 store, appellant made a judicial confession. At the trial appellant stated that he did not pick up the cash tray as related by the complaining witness. He said that-McKinney had the tray. The complaining witness said the three men, including appellant, entered the store as a group about 12:20 a.m., and they all left as a group. He told how appellant “watched” out the window.
I would hold appellant raised matters going to mitigation of punishment by his testimony. Given the opportunity to withdraw his pleas of guilty, appellant declined to do so. Before a court is required to withdraw the plea sua sponte, the evidence must do more than just tend to show a defensive issue. It must fairly and reasonably raise the issue of the innocence of the defendant. See Reyna v. State, 434 S.W.2d 362 (Tex.Crim.App.1968). Under the totality of the circumstances of these present cases, a series of three aggravated robberies in a two months’ span, wherein the co-defendants acted as parties to the offenses, and evidence showed appellant's gun was used in all the robberies, the trial court was not obligated to withdraw the pleas sua sponte, based on appellant’s testimony explaining his involvement. I would affirm the convictions in No. 04-85-00420-CR, 728 S.W.2d 59, and 04-85-00421-CR. I respectfully dissent.